Base Contract for Sale and Purchase of Natural Gas

This Base Contract is entered into as of the following date: July 1, 2008. The
parties to this Base Contract are the following:

ATMOS ENERGY MARKETING, LLC            

13430 Northwest Freeway, Suite 700, Houston, Texas 77040&$45;6091

Duns Number: 83&$45;570&$45;5831            

Contract Number:

           



U.S. Federal Tax ID Number: 75&$45;2079833

           



Notices:

13430 Northwest Freeway, Suite 700, Houston, Texas 77040&$45;6091

Attn: Contract Administration_____________________________

Phone: (713) 688&$45;7771________ Fax: (713) 688&$45;1625               

Invoices and Payments:

13430 Northwest Freeway, Suite 700, Houston, Texas 77040&$45;6091

Attn: Contract Administration______________________________

Phone: (713) 688&$45;7771________ Fax: (713) 688&$45;1625               

Wire Transfer or ACH Numbers (if applicable):

BANK: Bank of America, Dallas, TX

           



ABA:

           



ACCT:

           



Other Details:

           

and

CORNING NATURAL GAS CORPORATION

 

Duns Number: 002877231

Contract Number:



U.S. Federal Tax ID Number: 16&$45;0397420




330 West William Street, Corning, New York 14830



Attn: Marie Husted

Phone: (607) 936&$45;3755 Fax: (607) 962&$45;2844




330 West William Street, Corning, New York 14830

Attn: Fi Sarhangi

Phone: (607) 936&$45;3755 Fax: (607) 962&$45;2844

 

BANK: Community National Bank, N.A.

           



ABA:

           __________________



ACCT:

            



Other Details: 331 W. Pulteney St. Corning, NY 14830

 

The Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:

Section 1.2

[X] Oral (default

Transaction [ ] Written

Section 7.2

[X]25th Day of Month following Month of delivery (default)

Payment Date [ ] ____ Day of Month following Month of delivery

Section 2.5

[X] 2 Business Days after receipt (default)

Confirm [ ] ___Business Days after receipt

Deadline

Section 7.2

[X] Wire Transfer (default)

Method of [ ] Automated Clearinghouse Credit (ACH)

Payment [ ] Check

Section 2.6

[X] Seller (default)

Confirming [ ] Buyer

Party [ ] _________________________

Section 7.7

[X] Netting applies (default)

Netting [ ] Netting does not apply

Section 3.2

[X] Cover Standard (default)

Performance [ ] Sot Price Standard

Obligation

Note: The following Spot Price Publication applies to both of the immediately
preceding.

Section 2.26

[X] Gas Daily Midpoint (default)



Spot Price [ ] _________________________

Publication

Section 10.3.1

[X] Early Termination Damages Apply (default)



Early Termination [ ] Early Termination Damages Do Not Apply

Damages                

Section 10.3.2

[X] Other Agreement Setoffs Apply (default)



Other Agreement [ ] Other Agreement Setoffs Do Not Apply

Setoffs                

Section 14.5

Choice of Law New York

               

Section 6

[X] Buyer Pays At and After Delivery Point



Taxes (default)



[ ] Seller Pays Before and At Delivery Point

Section 14.10

[X] Confidentiality applies (default)



Confidentiality [ ] Confidentiality does not apply

[X] Special Provisions Number of sheets attached 3

[ ] Addendum(s):



IN WITNESS WHEREOF, the parties have executed this Base Contract in duplicate.

ATMOS ENERGY MARKETING, LLC      (Party "A")

Party Name

By: /s/ Marc Tronzo

Name: Marc Tronzo

Title: Sr. VP of Trading

CORNING NATURAL GAS CORPORATION (Party "B")

Party Name

By: /s/ Stanley G. Sleve

Name: Stanley G. Sleve

Title: Vice President

General Terms and Conditions
Base Contract for Sale and Purchase of Natural Gas

SECTION 1. PURPOSE AND PROCEDURES

1.1. These General Terms and Conditions are intended to facilitate purchase and
sale transactions of Gas on a Firm or Interruptible basis. "Buyer" refers to the
party receiving Gas and "Seller" refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.7.  



The parties have selected either the "Oral Transaction Procedure" or the
"Written Transaction Procedure" as indicated on the Base Contract.

Oral Transaction Procedure

:



1.2. The parties will use the following Transaction Confirmation procedure. Any
Gas purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally bound from the time they so agree
to transaction terms and may each rely thereon, Any such transaction shall be
considered a "writing" and to have been "signed". Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement, the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties) such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.     

Written Transaction Procedure

:



1.2. The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, tire Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of non&$45;conflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.



1.3. If a sending party&$39;s Transaction Confirmation is materially different
farm the receiving party&$39;s understanding of the agreement referred to in
Section 1.2, such receiving party shall notify the sending party via facsimile,
EDI or mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party&$39;s agreement
to the farms of the transaction described in the sending party&$39;s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations, in the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

1.4. The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract, However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

SECTION 2. DEFINITIONS

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

2.1. "Alternative Damages" shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

2.2. "Base Contract" shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifics the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

2.3. "British thermal unit" or "Btu" shall mean the International BTU, which is
also called the Btu (IT).

2.4. "Business Day" shall mean any day except Saturday, Sunday or Federal
Reserve Bank holidays.

2.5. "Confirm Deadline" shall mean 5:00 p.m. in the receiving party&$39;s time
zone on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party&$39;s time zone, it shall be deemed received at
the opening of the next Business Day.

2.6. "Confirming Party" shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.

2.7. "Contract" shall mean the legally&$45;binding relationship established by
(i) the Base Contract, (ii) any and all binding Transaction Confirmations and
(iii) where the parties have selected the Oral Transaction Procedure in Section
1.2 of the Base Contract, any and all transactions that the parties have entered
into through an EDI transmission or by telephone, but that have not been
confirmed in a binding Transaction Confirmation.

2.8. "Contract Price" shall mean the amount expressed in U.S. Dollars per MMBtu
to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

2.9. "Contract Quantity" shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

2.10. "Cover Standard", as referred to in Section 3.2, shall mean that it there
is an unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available), or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with. the amount of
notice provided by the nonperforming party; the immediacy of the Buyer&$39;s Gas
consumption needs or Seller&$39;s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

2.11. "Credit Support Obligation(s)" shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.

2.12. "Day" shall mean a period of 24 consecutive hours, coextensive with a
"day" as defined by the Receiving Transporter in a particular transaction.

2.13. "Delivery Period" shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

2.14. "Delivery Point(s)" shall mean such point(s) as are agreed to by the
parties in a transaction.

2.15. "EDI" shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

2.16. "EFP" shall mean the purchase, sale or exchange of natural Gas as the
"physical" side of an exchange for physical transaction involving gas futures
contracts, EFP shall incorporate the meaning and remedies of "Firm", provided
that a party&$39;s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

2.17. "Firm" shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4,3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.

2.18. "Gas" shall mean any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

2.19. "Imbalance Charges" shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter&$39;s balance and/or nomination requirements.

2.20. "Interruptible" shall mean that either party may interrupt its performance
at any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made, to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.

2.21. "&$39;MMBtu" shall mean one million British thermal units, which is
equivalent to one dekatherm.

2.2.2. "Month" shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

2.23. "Payment Date" shall mesa a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.

2.24. "Receiving Transporter" shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

2.25. "Scheduled Gas" shall mean the quantity of Gas confirmed by Transporter(s)
for movement, transportation or management.

2.26. "Spot Price " as referred to in Section 3.2 shall mean the price listed in
the publication indicated on the Base Contract, under the listing applicable to
the geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, hot there is published a range of prices, then the Spot Price
shall be the average of such high and low prices. If no price or range of prices
is published for such Day, then the Spot Price shall be the average of the
following: (i) the price (determined as stated above) for the first Day for
which a price or range of prices is published that next precedes the relevant
Day: and (ii) the price (determined as stated above) for the first Day for which
a price or range of price* is published that next follows the relevant Day.

2.27. "Transaction Confirmation" shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

2.

28. "Termination Option` shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.



2.29. "Transporter(s)" shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively: of
the Delivery Point pursuant to a particular transaction.

SECTION 3. PERFORMANCE OBLIGATION

3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.



The parties have selected either the "Cover Standard" or the Price Standard" as
indicated on the Base Contract.



Cover Standard

:



3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s); or (ii)
in the event of a breach by Buyer on any Day(s), payment by Buyer to Seller in
the amount equal to the positive difference, if any, between the Contract Price
and the price received by Seller utilizing the Cover Standard for the resale of
such Gas, adjusted for commercially reasonable differences in transportation
costs to or from the Delivery Point(s), multiplied by the difference between the
Contract Quantity and the quantity actually taken by Buyer for such Day(s); or
(iii) in the event that Buyer has used commercially reasonable efforts to
replace the Gas or Seller has used commercially reasonable efforts to sell the
Gas to a third party, and no such replacement or sale is available, then the
sole and exclusive remedy of the performing party shall be any unfavorable
difference between the Contract Price and the Spot Price, adjusted for such
transportation to the appropriate Delivery Palm, multiplied try the difference
between the Contract Quantity and the quantity actually delivered by Seller and
received by Buyer for such Day(s). Imbalance Charges shall not be recovered
under this Section 3.2, but Seller and/or Buyer shall be responsible for
Imbalance Charges, if any, as provided in Section 4.3. The amount of such
unfavorable difference shall payable five Business Days after presentation of
the performing party&$39;s invoice, which shall set forth the basis upon which
such amount was calculated.



Spot Price Standard

:





3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following;
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seiler and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller in an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Saber and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for unbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the prevailing party&$39;s invoice, which
shall set forth the basis upon which such amount was calculated.



3.3. Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

3.4 In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in Writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

SECTION 4. TRANSPORTATION, NOMINATIONS, AND IMBALANCES

4.1. Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

4.2. The parties shall coordinate their nomination activities, giving sufficient
lime to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior Notice, sufficient to meet the requirements or a
Transporter(s) Involved in the Transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Points) are greater or lesser than the Scheduled Gas,
such party shall promptly notify the other party.

4.3 The parties shall use commercially reasonable efforts to avoid imposition of
any Imbalance Charges. If Buyer or Seller receives an invoice from a Transporter
that includes Imbalance Charges, the parties shall determine the validity as
well as the cause of such Imbalance Charges. If the Imbalance Charges were
incurred as a result of Buyer&$39;s receipt of quantities of Gas greater than or
less than the Scheduled Gas, then Buyer shall pay for such imbalance Charges or
reimburse Seller for such Imbalance Charges paid by Seller. If the Imbalance
Charges were incurred as a result of Seller&$39;s delivery of quantities of Gas
greater than or less than the Scheduled Gas, then Seller shall pay for such
imbalance Charges or reimburse Buyer for such Imbalance Charges paid by Buyer.

SECTION 5. QUALITY AND MEASUREMENT

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

SECTION 6. TAXES         

The parties have selected either "Buyer Pays At and After Delivery Point" or
"Seller Pays Before and At Delivery Point" as indicated on the Base Contract.

Buyer Pays At and After Delivery Point:            

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges Imposed by any government authority (Taxes") on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Points) and at
Taxes after the Delivery Point(s). if a party is required to remit or pay Taxes
that are the other party&$39;s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other pa an necessary documentation thereof.

Seller Pays Before and At Delivery Point:             

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (&$39;Taxes") on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s)&$45;lf&$45;a party&$45;is squired to remit
or pay Taxes that are the other party&$39;s responsibility hereunder, the party
responsible for such Taxes shall promptly reimburse the other party for such
Taxes. Any party entitled to an exemption from any such Taxes or charges shall
furnish the other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT, AND AUDIT

7.1. Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable to Industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing sill be prepared
based on the quantity of Scheduled Gas, the invoiced quantity will then be
adjusted to the actual quantity on the following Month&$39;s billing or as soon
thereafter as actual delivery information is available.

7.2. Buyer shall remit the amount due under Section 7.1 in the manner specified
in the Base Contract, in immediately available funds, on or before the later of
the Payment Date or 10 Days after receipt of the invoice by Buyer; provided that
if the Payment Date is not a Business Day, payment is due on the next Business
Day of following that date. In the event any payments are due Buyer hereunder,
payment to Buyer shall be made in accordance with this Section 7.2.

7.3. In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the nonperforming party for an
accelerated payment setting form the basis upon which the invoiced amount was
calculated. Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

7.4. If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed, in the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
Law or in equity to enforce its rights pursuant to this Section.

7.5. If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then&$45;effective prime rate of
interest published under &$39;Money Rates" by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

7.6. A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract, This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings small be conclusively presumed final and
accurate and all associated claims for under or overpayments shell be deemed
waived unless suds invoices and billings are objected to in writing, with
adequate explanation and for documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

7.7. Unless the parties have elected an the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due arising under the Contract such that the
party owing the greater amount shall make 8 single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

SECTION 8. TITLE, WARRANTY, AND INDEMNITY

8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).

8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas Sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE ARE DISCLAIMED.

8.3. Seller agrees to indemnify Buyer and save it harmless from ail losses,
liabilities or claims including reasonable attorneys&$39; fees and costs of
court ("Claims"), from any and all persons, arising from or out of claims of
title, personal injury or property damage from said Gas or other charges thereon
which attach before title passes to buyer. Buyer agrees to indemnify Seller and
save it harmless from all Claims, from any and all persons, arising from or out
of claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

8.4. Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be table for all Claims to the extent that such arise
from the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.

SECTION 9. NOTICES

9.1. All Transaction Confirmations, invoices, payments and other communications
made pursuant to the Base Contract ("Notices") shall be made to the addresses
specified in writing by the respective parties from time to time.

9.2. All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

9.3 Notice shall be given when received on a Business Day by the addressee. In
the absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party&$39;s receipt of its facsimile machine&$39;s confirmation of
successful transmission. If the day on which such facsimile is&$45;received is
not a Business Day or is after five p.m. on a Business Day, then such facsimile
shall be deemed to have been received on the next following Business Day. Notice
by overnight mail of courier shall be deemed to have been received on the next
Business Day after it was sent or such earlier time as is confirmed by the
receiving party. Notice via first class mail shall be considered delivered five
Business Days after mailing.

SECTION 10. FINANCIAL RESPONSIBILITY

10.1. If either party ("X") has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party ("Y&$39;) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. "Adequate Assurance of Performance" shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit,, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).

10.2. In the event (each an "Event of Default") either party (the "Defaulting
Party") or its guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors, (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform arty obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under Section
10.1 within 48 hours but at least one Business Day of a written request by the
other party; or (viii) not have paid any amount due the other party hereunder on
or before the second Business Day following written Notice that such payment is
due: then the other party (the "Non&$45;Defaulting Party") shall have the right,
at its sole election, to immediately withhold and/or suspend deliveries or
payments upon Notice and/or to terminate and liquidate the transactions under
the Contract, in the manner provided In Section 10.3, in addition to any and all
other remedies available hereunder.

10.3. If an Event of Default has occurred and is continuing, the
Non&$45;Defaulting Party shall have the right, by Notice to the Defaulting
Party, to designate a Day, no earlier than the Day such Notice is given and no
later than 20 Days after such Notice is given, as an early termination date (the
"Early Termination Date&$39;) for the liquidation and termination pursuant to
Section 10.11 of all transactions under the Contract, each a "Terminated
Transaction". On the Early Termination Date, all transactions will terminate.
other then those transactions, if any, that may not be liquidated and terminated
under applicable law or that are, in the reasonable opinion of the
Non&$45;Defaulting Party, commercially impracticable to liquidate and terminate
(&$39;Excluded Transactions&$39;), which Excluded Transactions must be
liquidated and terminated as soon thereafter as is reasonably practicable. and
upon termination shall be a Terminated Transaction and be valued consistent with
Section 10.3.1 below, With respect to each Excluded Transaction, its actual
termination date shall be the Early Termination Date for purposes of Section
10.3.1.



The parties have selected either "Early Termination Damages Apply" or "Early
Termination Damages Do Not Apply" as indicated on the Base Contract.
               

Early Termination Damages Apply

:             



10.3.1. As of the Early Termination Date, the Non&$45;Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (II) the Market Value,
as defined below, of each Terminated Transaction. The Non&$45;Defaulting Party
shall (x) liquidate and accelerate each Terminated Transaction at its Market
Value, so that each amount equal to the difference between such Market Value and
the Contract Value, as defined below, of such Terminated Transaction(s) shall be
due by the Buyer under the Terminated Transaction(s) if such Market value
exceeds the Contract Value and to the Seller if the opposite is the case; and
(y) where appropriate, discount each amount then due under clause (x) above to
present value in a commercially reasonable manner as of the Early Termination
Date (to take account of the period between the date of liquidation and the date
on which such amount would have otherwise been due pursuant to the relevant
Terminated Transactions),

For purposes of this Section 10.3.1, "Contract Value" means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and "Market Value" means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non&$45;Defaulting
Party in a commercially reasonable manner. To ascertain the Market Value, the
Non&$45;Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third&$45;party offers, all adjusted for
the length of the term and differences in transportation costs. A party shall
not be required to enter into a replacement transactions) in order to determine
the Market Value. Any extension(s) of the term of a transaction to which parties
are not bound as of the Early Termination Date (including but not limited to
"evergreen provisions") shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any opinion pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating the present value shall be determined by the Non&$45;Defaulting
Party in a commercially reasonable manner.

Early Termination Damages Do Not Apply

:



10.3.1. As of the Early Termination Date, the Non&$45;Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

The parties have selected either "Other Agreement Setoffs Apply" or "Other
Agreement Setoffs Do Not Apply" as indicated on the Base Contract.

        



Other Agreement Setoffs Apply

:         



10.3.2. The Non&$45;Defaulting Party shall net or aggregate, as appropriate, any
and all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the "Net Settlement Amount"). At its sole option and without
prior Notice to the Defaulting Party, the Non&$45;Defaulting Party may setoff
(i) any Net Settlement Amount owed to the Non&$45;Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract; or (ii) any Net Settlement Amount payable
to the Defaulting Party against any amount(s) payable by the Defaulting Party to
the Non&$45;Defaulting Party under any other agreement or arrangement between
the parties.         

Other Agreement Setoffs Do Not Apply

:         



10.3.2. The Non&$45;Defaulting Party shall net or aggregate, as appropriate, any
and all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the "Net Settlement Amount"). At its sole option and without
prior Notice to the Defaulting Party, the Non&$45;Defaulting Party may setoff
any Net Settlement Amount owed to the Non&$45;Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract.         

10.3.3. If any obligation that is to be included in any netting, aggregation or
setoff pursuant to Section 10.3.2 is unascertained, the Non&$45;Defaulting Party
may in good faith estimate that obligation and net, aggregate or setoff, as
applicable, in respect of the estimate, subject to the Non&$45;Defaulting Party
accounting to the Defaulting Party when the obligation is ascertained. Any
amount not then due which is included in any netting, aggregation or setoff
pursuant to Section 10.12 shall be discounted to net present value in a
commercially reasonable manner determined by the Non&$45;Defaulting Party.

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non&$45;Defaulting Party to the Defaulting Party of the Net Settlement Amount,
and whether the Net Settlement Amount is due to or due from the
Non&$45;Defaulting Party. The Notice shall include a written statement
explaining in reasonable detail the calculation of such amount, provided that
failure to give such Notice shall not affect the validity or enforceability of
the liquidation or give rise to any claim by the Defaulting Party against the
Non&$45;Defaulting Party. The Net Settlement Amount shall be paid by the close
of business on the second Business Day following such Notice, which date shall
not be earlier than the Early Termination Date. Interest on any unpaid portion
of the Net Settlement Amount shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then&$45;effective prime rate of
interest published under "Money Rates" by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

10.5. The parties agree that the transactions hereunder constitute a "forward
contract" within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each "forward contract merchants" within the meaning of the
United States Bankruptcy Code.

10.6 The Non&$45;Defaulting Party`s remedies under this Section 10 are the sole
and exclusive remedies of the Non&$45;Defaulting Party with respect to the
occurrence of any Early Termination Date. Each party reserves to itself all
other rights, setoffs, counterclaims and other defenses that it is or may be
entitled to arising from the Contract.

10.7. With respect to this Section 10, if the parties have executed a separate
netting agreement with close&$45;out netting provisions, the terms and
conditions therein shall prevail to the extent inconsistent herewith.

SECTION 11. FORCE MAJEURE

11.1. Except with regard to a party&$39;s obligation to make payments) due under
Section 7, Section 10.4 and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term "Force Majeure" as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

11.2. Force Majeure shall include, but not be limited to, the following: (i)
physical events such as acts of God, landslides, lightning; earthquakes, fires,
storms or storm warnings, such as hurricanes, which result in evacuation of the
affected area, floods, washouts, explosions, breakage or accident or necessity
of repairs to machinery or equipment or lines of pipe, (ii) weather related
events affecting an entire geographic region, such as low temperatures which
cause freezing or failure of wells or lines of pipe; (iii) interruption and/or
curtailment of Firm transportation and/or storage by Transporters; (iv) acts of
others such as strikes, lockouts or other industrial disturbances, riots,
sabotage, insurrections or wars, and (v) governmental actions Such as necessity
for compliance with any court order, taw, statute, ordinance, regulation, or
policy having the effect of law promulgated by a governmental authority having
jurisdiction. Seller and Buyer shall make reasonable efforts to avoid the
adverse impacts of a Force Majeure and to resolve the event or occurrence once
it has occurred in&$45;order to resume performance..

11.3. Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in&$45;path, Firm transportation is also
curtailed; (ii) the party claiming excuse failed to remedy the condition and to
resume the performance of such covenants or obligations with reasonable
dispatch; or (iii) economic hardship, to include, without limitation,
Seller&$39;s ability to sell Gas at a higher or more advantageous price than the
Contract Price, Buyer&$39;s ability to purchase Gas at a lower or more
advantageous price than the Contract Price, or a regulatory agency disallowing,
in whole or in part, the pass through of costs resulting from this Agreement
(iv) the loss of Buyer&$39;s market(s) or Buyers inability to use or resell Gas
purchased hereunder, except, in either case, as provided in Section 11.2; or (v)
the loss or failure of Seller&$39;s gas supply or depletion of reserves, except,
in either case, as provided in Section 11.2. The party claiming Force Majeure
shall not be excused from its responsibility for Imbalance Charges.

11.4. Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sole discretion of the party experiencing such disturbance.

11.5. The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally, however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

11.6. Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

SECTION 12. TERM

This Contract may be terminated on 30 days written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

SECTION 13. LIMITATIONS

FOR BREACH OF ANY PROVISION FOP WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY&$39;S LIABILITY HEREUNDER SHALL BE LIMITED AS SET
FORTH IN SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY
ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR
IN A TRANSACTION, A PARTY&$39;S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES ONLY. SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY,
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED UNLESS
EXPRESSLY HEREIN PROVIDED. NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE, TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED RATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE
HARM OR LOSS.

SECTION 14. MISCELLANEOUS

14.1. This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non&$45;assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or delayed
provided, either party may (i) transfer, sell, pledge, encumber, or assign this
Contract or the accounts, revenues, or proceeds hereof in connection with any
financing or other financial arrangements, or (ii) transfer its interest to any
parent or affiliate by assignment, merger or otherwise without the prior
approval of the other party. Upon any such assignment, transfer and assumption,
the transferor shall remain principally liable for and shall not be relieved of
or discharged from any obligations hereunder.

14.2. If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

14.3. No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

14.4. This Contract sets forth all understandings between the parties respecting
each transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s),
This Contract may be amended only by a writing executed by both parties.

14.5. The interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract excluding,
however, every conflict of laws rule which would apply the law of another
jurisdiction.

14.6. This Contract and all provisions herein will be subject to all applicable
and valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.

14.7. There is no third party beneficiary to this Contract,

14.8, Each party to this Contract represents and warrants that it has full and
complete authority to eater into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

14.9. The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

14.10. Unless the parties have elected on the Base Contract not to make this
Section 14.10 applicable to this Contract, neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party&$39;s assets or of any rights
under this Contract, provided such person shall have agreed to keep such terms.
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract, (iii) to the extent necessary to implement any transaction, or
(iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to Section
13, the parties shall be entitled to all remedies available at law or in equity
to enforce, or seek relief in connection with this confidentiality obligation.
The terms of any transaction hereunder shall be kept confidential by the parties
hereto for one year from the expiration of the transaction.

In the event that disclosure is required try a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party&$39;s legal obligations) with the other party&$39;s efforts to obtain
protective orders or similar restraints with respect to such disclosure at the
expense of the other party.

14.11 The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

 

 

DISCLAIMER: The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB&$39;S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON&$45;INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DELAYING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

 

 

TRANSACTION CONFIRMATION
FOR IMMEDIATE DELIVERY

SAMPLE DOCUMENT

Letterhead/Logo

 

Date:



Transaction Confirmation #:

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated ____________________. The terms of this Transaction Confirmation are
binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.

SELLER:







Attn:



Phone:



Fax:



Base Contract No.



Transporter:



Transporter Contract Number:

 

BUYER:







Attn:



Phone:



Fax:



Base Contract No.



Transporter:



Transporter Contract Number:

Contract Price: $

MBtu or

Delivery Period: Begin:

End:

Performance Obligation and Contract Quantity:

(Select One)

Firm (Fixed Quantity):

_______ MMBtus/day

Firm (Variable Quantity)

:



_______MMBtus/day Minimum

_______MMBtus/day Maximum

Subject to Section 4.2 at election of ∏ Buyer or ∏ Seller

Interruptible

:



Up to _______MMBtus/day

Delivery Point(s)

:



(If a pooling point is used, list a specific geographic and pipeline location):

Special Conditions:

SAMPLE DOCUMENT

Seller:

SAMPLE DOCUMENT



By:



Title:



Date:

 

Seller:

SAMPLE DOCUMENT



By:



Title:



Date:

 

SPECIAL PROVISIONS TO THE NASEBY BASE CONTRACT
FOR SALE AND PURCHASE OF NATURAL GAS
DATED JULY 1, 2008
BETWEEN
ATMOS ENERGY MARKETING, LLC
and
CORNING NATURAL GAS CORPORATION

If the terms of these Special Provisions and the other terms of this Base
Contract conflict, the terms of these Special Provisions shall govern. Any
definitions used in the Base Contract, unless otherwise defined in these Special
Provisions, shell have the same meaning in these Special Provisions.

Any reference to a Section in these Special Provisions refers to the same
Section of the General Terms and Conditions to the Base Contract.

Section 1. Purposes and Procedures

Section 1 2 of be amended by adding the following sentence after the last
sentence of the Section;

"Notwithstanding the provisions of this Section 1.2 the parties agree that for
transactions having a Delivery Period for less than one (1) Month&$39;s
duration, the Confirming Party shall not be obligated to issue a Transaction
Confirmation."

Section 2. Definitions

Section 2. 11 is amended by deleting the section in its entirety and replacing
it with the following:

2.11 "Credit Support Obligation(s)" shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this contract such as
accelerated payment, a prepayment, an irrevocable standby letter of credit, a
margin agreement, guaranty, deposit or other mutually acceptable form of
security, consideration or adequate assurance of performance."

Section 2.28 is amended by deleting the section in its entirety and replacing it
with the following:

2.28 "Termination Option" shall mean the option of either party to terminate a
transaction in the event that the other party fans to perform a Firm obligation
to deliver Gas in the case of Seller or to receive and make full and timely
payment for Gas in the case of Buyer for a designated number of days during a
period as specified on the applicable Transaction Confirmation."

Section 6. Taxes

Section 6 is hereby amended by adding the following sentence to the end of the
Section:

"Notwithstanding the foregoing, Buyer agrees to reimburse Seller for any sales,
use, utility, utility receipts, gross receipts or similar tax currently or in
the future imposed by any taxing or governmental authority with respect to the
sale, receipts from the sale, use or transportation of the gas sold pursuant to
this Contract."

 

Section 8. Title, Warranty and Indemnity

Section 8.3 is hereby amended by adding the following sentence to the end of
this section:

"

Neither party shall be obligated to indemnify, defend, or hold the other party
harmless to the extent any liability, suit, action, damage, loss or expense
arises out of or in connection with any intentional act, negligent act or
failure to act on the part of the other party, its officers, agents, or
employees."



Section 10. Financial Responsibility

Section 10.1 is hereby amended by deleting everything after "may demand" on line
3 and replacing with

:



"

One or more Credit Support Obligations to provide adequate assurance of Y&$39;s
performance."



The clause identified as (iv) in Section 10.2 shat be deleted and replaced by
the following

:



"

(iv) be unable to pay its debts as they fall due at any time or become insolvent
or experience an adverse change in financial condition prior to the closing of a
case arising under Title 11 of the United States Code;"



The clause identified as (vii)) in Section 10.2, shall be deleted and replaced
by the following:

"(vii) fail to provide the additional Credit Support Obligation required under
Section 10.1 within at least two Business Days of a written request by the other
party; or"

Section 10.5 is amended by deleting the section in its entirety and replacing it
with the following:

"

Bankruptcy Matters.



Each party acknowledges and agrees that (i) the Contract and all transaction(s),
both together and separately, constitute "forward contracts" within the meaning
of Title 11 of the United States Code (the "Bankruptcy Code"); (ii) each Party
is a "forward contract merchant" within the meaning of the Bankruptcy Code with
respect to the Contract and any transactions thereunder; (iii) all payments made
or to be made by one party to the other party, and/or credits, offsets,
liquidation of collateral, drawdowns, or any other similar settlement of the
transactions and Credit Support Obligations pursuant to this Contract, of
whatever nature or character, physical or financial, constitute "settlement
payments" within the meaning of the Bankruptcy Code; (iv) all transfers,
directly or indirectly, by one party to the other party arising under or related
to Section 10.1 of this Contract constitute "margin payments" within the meaning
of the Bankruptcy Code; and (v) each party&$39;s rights under Sections 10.2,
10.3 and 10.4 of this Contract constitutes a contractual right to liquidate,
accelerate, offset and/or terminate the transactions within the meaning of the
Bankruptcy Code.

Each party acknowledges and agrees that, for purposes of this Contract, the
other party is not a "utility" as such term is used in Section 366 of the
Bankruptcy Code.

Each party acknowledges and that upon an Event of Default, the
Non&$45;Defaulting Party may terminate the Contract and transactions, and all
obligations. including Credit Support Obligations, arising under or related to
the Contract and transactions, of whatever nature or character, financial,
physical or otherwise, may be liquidated, accelerated and settled at the option
of the Non&$45;Defaulting Party pursuant to the terms of this Contract and
applicable state law and, if a case is initiated under the Bankruptcy Code, such
termination shall occur pursuant to the provisions in the Bankruptcy Code
applicable to "forward contracts." In that regard, unless the parties have
entered into a separate master netting agreement covering all transactions, this
Contract shall constitute a "master netting agreement" under the applicable
provisions of the Bankruptcy Code. including, without limitation, Section 561
thereof."

 

Section 11. Force Majeure

Section 11 is amended by adding the following as Section 11.7

11.7 In the event that the party whose performance is prevented by Force Majeure
is unable to make or accept delivery of Gas, as applicable, pursuant to the
Contract, or pursuant to a modified delivery schedule acceptable to the
non&$45;affected party, then such non&$45;affected party shall also be relieved
of its obligation, from the onset of the Force Majeure event, to make or accept
delivery of Gas, as applicable.

Section 14. Miscellaneous

Section 14.4 is amended by deleting the section in its entirety and replacing it
with the following:

"The parties agree that this Contract shall supersede and replace all prior
agreements between the parties hereto with respect to the purchase and sale of
natural gas and that all transactions under any such prior agreements are,
effective as of the date of this Contract, now governed solely by the terms of
this Contract and shall be transactions hereunder and a part of the single
integrated agreement between the parties, This Contract may be amended only by a
writing executed by both parties."

Section 14 is amended by adding the following as Section 14.12:

14.12 The parties do hereby represent and warrant that the General Terms and
Conditions of the Base Contract have not been modified, altered, or amended in
any respect except for these Special Provisions which are attached to and made a
part of the Base Contract.

Atmos Energy Marketing, LLC

Corning Natural Gas Corporation

By: /s/Marc Tronzo



Name: Marc Tronzo

Title: Sr. VP of Trading

Date: July 1, 2008

By: /s/Stanley G. Sleve



Name: Stanley G. Sleve

Title: Vice President

Date: June 20, 2008

TRANSACTION CONFIRMATION

ATMOS



energy Atmos Energy Marketing

 

Date: July 1st, 2008

Transaction Confirmation #: 255785; 255786

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated July 1, 2008. The terms of this Transaction Confirmation are binding
unless disputed in writing within 2 Business Days of receipt unless otherwise
specified in the Base Contract.

SELLER:

Atmos Energy Marketing, LLC

13430 Northwest Freeway, Suite 700, Houston, TX 77040

Attn: Trevor Atkins

Phone: 502&$45;326&$45;1381

Fax: 713&$45;688&$45;1625

Transporter(s):

Columbia Gas Transmission ("TCO"); Tennessee Gas Pipeline ("TGP"); Dominion
Transmission ("DTI") and Transcontinental Gas Pipe Line Corporation ("TRANSCO").

 

BUYER

:



Corning Natural Gas Corporation

330 W. William St.

Corning, NY 14830

Attn: Jerry Sleve

Phone: 607&$45;936&$45;3755

Fax: 607&$45;926&$45;2844

Contract Price:

Delivery Period:

Begin: July 1, 2008 End: March 31, 2010

Performance Obligation and Contract Quantity:

Firm/MMBtus: See Special Condition #4

Delivery Point(s):

SELLER&$39;S Delivery Points to BUYER off of TGP and TRANSCO shall be into DTI
and/or TCO. SELLER will not be shipper of record for BUYER&$39;S capacity on TCO
or DTI but, as agent, will nominate and schedule deliveries for Customer to
Customer&$39;s city gate(s) off TCP and/or DTI.

Special Conditions:

1) At the expiration of the initial Delivery Period and any extension thereof,
this Transaction Confirmation, and the Delivery Period shall automatically
extend for successive (12) month periods unless terminated by BUYER or SELLER
upon ninety (90) days written notice to the other. Upon termination, the rights,
duties and obligations of BUYER and SELLER under this Contract cease except that
this Contract shall apply and govern through the Delivery Period of any agreed
upon transaction which continues beyond termination and to the extent that final
reconciliations and payments are necessary.

2) SELLER shall have the right to optimize BUYER&$39;S capacity on TRANSCO and
TGP and such capacity shall be released to SELLER (so long as BUYER&$39;S
contracts are not modified other than as to the counter&$45;party) as fully
recallable, pre&$45;arranged releases at maximum rates for the term hereof, and
BUYER authorizes SELLER to effectuate such release through a posted releases on
the applicable pipeline electronic bulletin boards. SELLER may optimize this
capacity and shall share with BUYER any optimization revenue derived by SELLER
according to the formula set forth herein below. SELLER shall act as BUYER&$39;S
agent for purposes of nominating and scheduling deliveries on BUYER&$39;S
capacity on DTI and TCO to BUYER&$39;S city gate(s). BUYER hereby designates
SELLER as its Agent to perform scheduling under BUYER&$39;S Firm and
Interruptible Transportation and Storage Contracts as listed on the attached
Addendum. Furthermore, BUYER shall designate SELLER as its agent to receive all
measurement reports, statements and other documentation as are provided by the
Transporters, their affiliates or billing agencies. BUYER agrees to execute
documents required to effectuate these transactions and SELLER&$39;S agency
authority. It is expressly understood by BUYER that no fiduciary duty of any
kind from SELLER to BUYER is created tinder this agreement or by virtue of
SELLER&$39;S status as BUYER&$39;S agent.

3) From time to time, BUYER and SELLER may mutually agree to BUYER&$39;S release
to SELLER of portions of its capacity on DTI or TCO. As BUYER&$39;S Agent,
SELLER shall perform required release functions on the appropriate pipeline
electronic bulletin board ("EBB"). These potential releases will be posted as
recallable and biddable releases at prearranged rates. Revenue derived from
capacity release activity will be included in the Revenue Sharing amount.

4) During the term of this Transaction Confirmation, the SELLER is obligated to
sell and deliver on a Firm basis, and BUYER is entitled to purchase and receive
the Maximum Daily Quantity (MDQ) available in dekatherms (Dth) at its city gate
Interconnect with DTI and dekatherms via TCO to BUYER&$39;S city gate with that
pipeline. As Blanket Agent on DTI and TOO, SELLER shall manage the scheduling
process such that BUYER uses its no notice storage agreements on DTI and TCO to
meet BUYER&$39;S additional daily demand requirements&$45; SELLER shall use
commercially reasonable efforts to supply any quantities above the MDQ that are
timely requested by BUYER at a mutually agreed upon price. The MDQ represents
BUYER&$39;S anticipated maximum daily natural gas use requirements.

 

Note: The MDQ calculation for Marketers requiring utility capacity is
re&$45;calculated every October. This does not correspond with the rollover
dates of this agreement. However it is not anticipated that a change in the
released volume from 1 year to the next would cause an increase or decrease in
daily available MDQ of greater than 2% of the currently available capacity of

 

5) SELLER shall arrange for the purchase of gas and the transportation and
delivery of gas to BUYER. In accordance with the terms of this Agreement. SELLER
shall procure supply and effectuate nominations with the appropriate pipeline(s)
for the delivery of gas to BUYER&$39;S Delivery Points. SELLER shall coordinate
nomination requirements on a timely basis with BUYER. BUYER&$39;S nominations
for base load gas will be submitted to SELLER no later than six (6) business
days prior to the beginning of each month, BUYER&$39;S nominations for daily
purchases will be submitted to SELLER no later than 8:00 AM central standard
time ("CST") on the day prior to the day of flow. SELLER will generate for BUYER
a statement showing quantities delivered and related transportation and storage
charges.

6) All Pipeline and Storage Demand Charges are to be paid by SELLER for the
contracts delineated in the Addendum as Shipper of Record (TGP and TRANSCO).
BUYER shall reimburse SELLER for one hundred percent (100%) of these charges.

7) BUYER shall pay usage and volumetric fees as well as retainage on Transco and
TOP between the Receipt points and Delivery Points applicable to gas delivered
for BUYERS use. In determining the invoicing of gas costs and FT commodity and
fuel (including storage injections) to SELLER, BUYER will nominate monthly base
load quantities to be delivered to DTI & TCO and the logical invoicing path from
the supply areas on BUYER&$39;S transportation agreements to be managed by
SELLER. This logical invoicing quantity and path will be inclusive of
BUYER&$39;S projected storage injection activity on DTI & TCO which will be
determined by taking the desired ending balance less the beginning balance at
the time of the agreement divided by the number of months left in the summer
injection season. If the agreement starts on July 1, 2008, SELLER would include
one&$45;fourth (1/4) of the remaining injection quantity for the rest of the
summer. For the injection season within calendar year 2009, SELLER would invoice
one&$45;seventh (1/7) of the remaining injection quantity for each summer
injection season month, To the extent operationally feasible and permitted by
the pipelines) FERC Tariffs, SELLER shall be permitted to create value for
Revenue Sharing by deviating from the logical billing plan by using alternate
supply areas&$45;and. transportation paths as well as deferring or accelerating
deliveries to DTI and TCO to the extent these deferred or accelerated deliveries
do not create additional DTI & TCO contract storage costs or penalties. SELLER
shall deliver the appropriate quantity of gas to BUYER over the course of this
Agreement such that logical invoiced amounts are balanced with actual deliveries
after accounting for pipeline retainage.

8) BUYER&$39;S monthly nominations of base load gas up to its pipeline
entitlements will specify the appropriate sourcing of supply from receipt areas
on TOP, TRANSCO, DTI, and TCO. The locations available and the price of the gas
from each location is detailed as follows:

 

9) BUYER shall have the ability to purchase additional spot gas on a daily basis
up to its remaining pipeline entitlements as required based upon the following
indices:

 

10) The amount available for Revenue Sharing

 

11) SELLER will retain of the Revenue Sharing amount and rebate to BUYER.

12)

13)

14) SELLER will have full discretion as to the manner in which firm
transportation and storage entitlements are used as long as it does not result
in higher overall natural gas costs to BUYER. The revenue sharing calculation
will be determined at month end and based upon the pre&$45;determined logical
billing paths. BUYER&$39;S Gas Supply and Acquisition Plan (Supply Plan) as
approved by the New York State Public Service Commission ("PSC") will become the
basis for determining these logical billing paths and the corresponding Revenue
Sharing Amount.

15) SELLER will use its best efforts to schedule natural gas for delivery to
BUYER in a manner that maximizes the amount to be shared under the sharing
mechanism. Within the boundaries of the timing of any required purchases,
whether base&$45;load, fixed&$45;price gas, storage or spot purchases, SELLER
recognizes that it is required to document it in written monthly reports to
BUYER its optimization activities in regards to sourcing and shipping natural
gas to BUYER and third parties.

16) In regards to BUYER&$39;S requirement to provide monthly gas supply reports
to the New York State Public Service Commission by the 15th of each month,
SELLER recognizes that this report includes data that will be supplied by
SELLER. SELLER also recognizes that it will be a requirement that SELLER provide
timely reports which include all requisite data including storage transactions
(injections and withdrawals) and levels, base&$45;load supply, spot purchases,
all off system sales transactions, as well as other information that may be
required by the PSC. BUYER will provide SELLER with required report information
for the previous month and a preliminary invoice no later than the 10th of each
month.

17) BUYER and SELLER shall cooperate to ensure that BUYER nominates sufficient
quantities to achieve the following minimum storage inventory balances (in
dekatherms) by the beginning of the identified months on DTI and TCO:

 




Month Days



April 30

May 31

June 30

July 31

August 31

September 30

October 31

November 30

December 31

January 31

February 28

March 31

 

 

 

 

 

Period

JANUARY

FEBRUARY

MARCH

APRIL

MAY

JUNE

JULY

AUGUST

SEPTEMBER

OCTOBER

NOVEMBER

DECEMBER

 

 

Seller will extend an unsecured line of to BUYER (the "Credit Line"). SELLER
currently estimates a maximum exposure, in the current market, of on a revolving
day period. BUYER shall accelerate the normal payment date to the day of the
month following gas flow on those occasions where BUYER is projected to exceed
the Credit Line. BUYER shall ensure that a letter of credit is issued by
BUYER&$39;S bank to SELLER prior to August 25th, 2008 in the amount based upon
the calculations attached as "Corning Natural Gas

&$45; Exhibit A". BUYER will furnish SELLER copies of its quarterly financial
statements. BUYER agrees that SELLER may request and BUYER will furnish Adequate
Assurance of Performance in the event that one or more of the following occur:
1) BUYER&$39;S net income is negative for the latest and BUYER&$39;S then
current year&$45;to&$45;date income , or 2) BUYER&$39;S stock price falls below
provided that the foregoing shall be in addition to and shall not be considered
a limitation on SELLER&$39;S right to request and receive Adequate Assurance of
Performance in accordance with Section 10.1 of the Base Contract.

SELLER: Atmos Energy Marketing, LLC

BUYER: Corning Natural Gas Corporation

 

By: /s/ Marc Tronzo

Title: Sr. VP of Trading

Date: July 1, 2008

 

By: /s/ Stanley G. Sleve

Title: Vice President &$45; Administration

Date: June 19, 2008

 

 

 

 

 

ADDENDUM

BUYER&$39;S TRANSPORTATION AND STORAGE CONTRACTS

CUSTOMER

RATE SCHEDULE

MDQ/SCQ

SCQ IN DTH

CONTRACT NO.

PIPELINE

CORNING NATURAL GAS

FTNN

 

 

 

DTI

CORNING NATURAL GAS

FTNN&$45;GSS

 

 

 

DTI

CORNING NATURAL GAS

GSS

 

 

 

DTI

CORNING NATURAL GAS

FTS







TCO

CORNING NATURAL GAS

NTS

 

 

 

TCO

CORNING NATURAL GAS

SST

 

 

 

TCO

CORNING NATURAL GAS

FSS

 

 

 

TCO

CORNING NATURAL GAS

FT&$45;A

 

 

 

TGP

CORNING NATURAL GAS

FT

 

 

 

TRANSCO

 

NOTE: (8) DTI Contract FTNN Contract 100117 MDQ reduced by 3,401 to 8.012 to
accommodate marketer obligations on CNG system.